Citation Nr: 0514708	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  02-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include the ancillary benefit of 
eligibility for Educational Assistance under 38 U.S.C.
Chapter 35.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.  The veteran died in June 2000, and the 
appellant is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the benefits sought on appeal.


REMAND

In March 2005, the Board requested a VHA opinion from a 
pathology specialist.  The specialist was asked to address 
the question of whether there was a probability of 50% or 
greater that the veteran's service-connected bilateral knee 
disorders were the principal cause of his death.  A response 
was received in the same month.  The pathologist stated that, 
prior to rendering an opinion, copies of the toxicology and 
autopsy reports were necessary.  In view of this response, 
the Board finds it necessary to remand this matter for the 
purpose of obtaining the identified reports.

The Board notes that in December 2003, it remanded the case 
and requested that the appellant submit the veteran's autopsy 
report.  In May 2004, the appellant submitted a duplicative 
copy of the Report of Death Investigation (Harrison County) 
showing that an autopsy was performed by Dr. Paul McGarry on 
January 13, 2000.  The death investigation report was 
actually prepared and signed by R. Bailey, the medical 
examiner.  

With regard to the toxicology report request, the Board notes 
that at the bottom of the second page of the death 
investigation report, it reads that a toxicology report, in 
pertinent part, was submitted along with the report.  The 
Board presumes that a copy of such report was sent to the 
State of Mississippi.  The RO should obtain a copy of the 
report.

With regard to the autopsy report request, the Board notes 
that it is unclear whether a separate autopsy report is in 
existence or whether the death investigation report is 
considered the "autopsy" report, due to the accidental 
nature of his death.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  After securing the necessary 
authorization(s) from the appellant, the 
RO should contact the Medical Examiner's 
Office of Harrison County, Mississippi, 
and attempt to obtain the veteran's 
toxicology report and the January 13, 
2000 autopsy report.  The veteran died on 
June 11, 2000.  The Death Investigation 
report is already of record.   The RO 
should obtain any medical evidence that 
the medical examiner, R. Bailey, used in 
completing the Death Investigation 
report.  

If the Examiner's Office does not have 
such reports, the RO should request a 
negative statement to that effect, and 
also inquire if Dr. Paul McGarry works in 
the Medical Examiner's office.  If not, 
the RO should request Dr. McGarry's 
contact information, and attempt to 
obtain an autopsy report and toxicology 
report from Dr. McGarry. 

2.  Once the above-development has been 
completed and any other development 
deemed necessary, the claims folder, to 
include any newly obtained evidence from 
the Medical Examiner's office and/or Dr. 
McGarry should be returned to the Board.  

By this remand, the Board does not intimate any particular 
outcome as to the merits of the case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




